t c memo united_states tax_court raymond st laurent petitioner v commissioner of internal revenue respondent docket no filed date bryan m dench for petitioner william t hayes and louise r forbes for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions the only issue remaining for decision is whether pursuant to sec_1031 petitioner may defer recognition of gain realized upon the sale of certain real_property unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact at the time the petition in the instant case was filed petitioner resided in lewiston maine during petitioner and his ex-wife phyllis st laurent owned as tenants in common an apartment complex known as rpds estates rpds located in auburn maine petitioner decided to sell rpds and acquire other real_property in which ms st laurent would not have an interest petitioner intended to dispose_of his interest in rpds by exchanging it for other_property in a manner that would entitle him to nonrecognition treatment of the gain realized pursuant to sec_1031 on date petitioner and ms st laurent agreed to sell rpds to richard and barbara labbe for dollar_figure the purchase and sale agreement sale agreement signed by them provided that it is agreed between the parties that purchasers shall assist seller in consummating a sec_1031 tax deferred_exchange seller shall indemnify purchaser of any legal or accounting costs of said exchange after the sale agreement was signed petitioner began looking for property to replace his interest in rpds but he had not selected replacement_property by the time the sale of rpds closed the closing was delayed pending regulatory approval of the sale and performance of certain work on rpds the closing took place date and on that date petitioner and ms st laurent transfered rpds to the labbes for dollar_figure as part of the closing the sale agreement was amended amendment to provide procedures by which an exchange of properties would be effected the amendment provided in pertinent part in lieu of the terms of sale described above in this agreement the sellers may at their exclusive option designate one or more properties the exchange property to be acquired by buyer and exchanged with the sellers for the property to be transferred hereunder in a manner intended to qualify as a tax free exchange of properties under sec_1031 of the united_states internal_revenue_code_of_1986 as amended the exchange buyer makes no representation that the exchange will qualify under sec_1031 of the u s internal_revenue_code_of_1986 as amended buyer agrees to cooperate with the sellers in the purchase of the exchange property designated by the sellers including negotiation for the purchase of the exchange property to execute but not otherwise prepare contracts documents and instruments as requested in writing by the sellers to purchase the exchange property designated by the sellers and to execute all other documents necessary to consummate the exchange as reasonably requested in writing by the sellers buyer shall have no obligation to find or select the exchange property shall not be responsible for the negotiation of the terms of such acquisition or the preparation of the documents containing such terms shall not be responsible for the failure of such purchase of the exchange property to be fully closed or settled shall not be required to advance any funds on behalf of the exchange prior to the settlement hereunder and shall not be required to advance any funds above the purchase_price of the property and other sums otherwise payable by purchaser hereunder for the property as a result of any such exchange the exchange shall be accomplished by any of the following methods at the sole option of the sellers b a delayed like_kind exchange whereby the purchase_price shall be paid_by buyer to coastal savings bank of portland maine the escrow agent as escrow holder for a term of one hundred eighty days after settlement the exchange_period and the deed conveyed to buyer and the settlement otherwise consummated as elsewhere herein provided the entire purchase_price shall be held by the escrow agent in an interest- bearing account within forty-five days of the settlement the designation period the sellers may designate in writing the exchange property to be acquired by buyer with the escrowed money the costs of which are to be paid from the escrowed money if the sellers fail to designate an exchange property within the designation period then upon the expiration of the designation period the escrow agent shall pay to the sellers the escrowed money and all interest accrued thereon if the sellers designate the exchange property during the designation period but the exchange property is not transferred to the sellers before the end of the exchange_period then upon termination of the exchange_period the escrow agent shall pay to the sellers the escrowed money and all interest accrued thereon the sellers shall have no right to receive the escrowed money or interest accrued thereon prior to the earlier of i settlement on the exchange property ii termination of the designation period without the sellers having designated the exchange property or iii termination of the exchange_period all funds remaining in the escrow upon termination of the exchange_period or after settlement on the exchange shall after paying the exchange price be paid to the sellers c any other arrangement mutually satisfactory to the sellers and buyer whereby the exchange property is conveyed to the sellers and the property is conveyed to buyer two checks in the amount of dollar_figure made payable to the order of coastal savings bank-escrow agent escrow agent were received by petitioner and ms st laurent at the closing petitioner delivered his check to the escrow agent on date and it was deposited in an escrow account that was opened for the benefit of petitioner on date a bank officer assisted petitioner in establishing the escrow account and thereafter the officer’s function was as a signatory on the account the officer was not an agent of petitioner petitioner continued to search for suitable exchange properties subsequent to the closing on rpds viewing to properties the labbes did not search for the properties and petitioner did not discuss with them the properties he was considering petitioner was advised to furnish a list of replacement properties to the escrow agent because it was required under the law governing like-kind_exchanges pursuant to that advice petitioner sent a letter dated date to the escrow agent in which he listed properties that were identified pursuant to sec_1031 as like-kind_property to be received in exchange for his interest in rpds the letter was received by the escrow agent on or before date the properties designated included hillview estates hillview a unit trailer park in turner maine and a lot on sheffield street in lewiston maine sheffield lot petitioner subsequently negotiated for the purchase of hillview and on date petitioner signed an agreement to buy hillview the labbes were not parties to the agreement the agreed purchase_price was dollar_figure consisting of dollar_figure to be paid from the escrow account and a dollar_figure seller-financed mortgage by letter dated date petitioner requested the escrow agent to release the funds in the escrow account to the law firm handling the closing for hillview on date petitioner closed on hillview the labbes did not participate in nor were they present at the closing petitioner and ms st laurent timely filed a joint federal_income_tax return for on date they did not request an extension of time to file such return on date petitioner closed on the sheffield lot opinion sec_1001 generally requires recognition of the entire amount of gain_or_loss on the sale_or_exchange of property sec_1031 however provides for the nonrecognition of such gain_or_loss on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment for transfers after date sec_1031 enacted as part of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 governs deferred like-kind_exchanges sec_1031 provides requirement that property be identified and that exchange be completed not more than days after transfer of exchanged property --for purposes of this subsection any property received by the taxpayer shall be treated as property which is not like-kind_property if-- a such property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of-- i the day which i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor’s return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs although the transactions in issue are deferred like-kind_exchanges the tax consequences of which are governed by sec_1031 we precede our consideration of the statute by looking to certain pre-defra case law that continues to be generally applicable to like-kind_exchanges in structuring their transactions as tax-deferred like-kind_exchanges taxpayers have been allowed great latitude 69_tc_905 affd 632_f2d_1171 5th cir for instance an agreement to sell property for cash may be converted into a like-kind_exchange before substantial implementation of the transaction occurs 52_tc_394 multiple parties may be involved in an exchange where the potential buyer of the taxpayer’s property does not own any property at the time that the agreement to exchange is signed biggs v commissioner supra pincite exchange property need not be identified at the time an agreement to effect an exchange is made 317_f2d_790 9th cir revg 38_tc_215 proceeds of the sale of property to be exchanged may be placed in escrow and provided the taxpayer does not constructively receive the proceeds an exchange involving property acquired with the proceeds will qualify for the benefits of sec_1031 80_tc_491 the taxpayer may locate and negotiate for the property to be exchanged biggs v commissioner supra pincite the buyer need not hold title to the exchange property received by the taxpayer biggs v commissioner f 2d pincite where a preference for exchange is manifest and an exchange actually occurs courts generally ignore the possibility that a sale of the taxpayer’s property may occur if the exchange does not actually take place 32_bta_82 although considerable latitude has been allowed by the courts with respect to the structure of like-kind_exchanges that latitude is not open ended 94_tc_582 a taxpayer’s intent to effect a sec_1031 transaction is not determinative of the transaction’s tax treatment although intent is given deference where the parties to the transaction have acted consistently therewith garcia v commissioner supra pincite in the instant case respondent makes two principal arguments that the rpds hillview exchange transaction fails to qualify for tax-deferred treatment pursuant to sec_1031 respondent’s first objection is that in acquiring hillview himself petitioner failed to observe the terms of the amendment to the sale agreement that provided that the labbes would purchase the property to be exchanged for his interest in rpds secondly respondent contends that petitioner’s identification of replacement properties exceeds the limitation on the number of replacement properties that may be designated pursuant to sec_1031 and that the particular replacement_property received in the exchange was not subject_to determination by contingencies beyond the control of the parties to the exchange as to respondent’s first contention the amendment to the sale agreement makes clear that the manner in which the exchange transaction was to be effected was almost exclusively within petitioner’s control we view the labbes’ undertakings in the amendment with respect to the acquisition of property to be exchanged for petitioner’s interest in rpds as merely accommodations to petitioner to ensure that the labbes would perform whatever acts that might be deemed necessary to cause an exchange to qualify for like-kind_exchange treatment pursuant to sec_1031 moreover the amendment provides that in addition to the methods set forth therein the exchange of petitioner’s interest in rpds for like-kind_property may be effected in any other manner mutually satisfactory to the parties thereto respondent concedes that it was not necessary for the labbes to take title to hillview in order for the exchange of petitioner’s interest in rpds for such property to meet the requirements of sec_1031 see biggs v commissioner f 2d pincite consequently we do not consider it significant for purposes of sec_1031 that the parties to the amendment did not follow the procedure for acquiring the replacement_property ie hillview moreover by their conduct we treat petitioner and the labbes as having adopted pursuant to the provisions of the amendment a mutually satisfactory alternative method for accomplishing the exchange of petitioner’s interest in rpds for hillview we next consider respondent’s argument concerning the provisions of sec_1031 as noted above respondent argues that petitioner’s identification of replacement properties did not satisfy sec_1031 because petitioner identified properties as replacement properties and the particular replacement properties to be received were not to be determined by contingencies beyond the control of the parties to the exchange respondent relies on the following passage in the conference_report on defra the conferees note that the designation requirement in the conference agreement may be met by designating the property to be received in the contract between the parties it is anticipated that the designation requirement will be satisfied if the contract between the parties specifies a limited number of properties that may be transferred and the particular property to be transferred will be determined by contingencies beyond the control of both parties for example if a transferred real_estate in exchange for a promise by b to transfer property to a if zoning changes are approved and property if they are not the exchange would qualify for like-kind treatment h conf rept pincite 1984_3_cb_1 emphasis supplied after the year in issue the commissioner issued regulations providing that in general a taxpayer may identify either a maximum of three properties as replacement properties or any number of properties provided the fair_market_value of the designated properties does not exceed percent of the fair_market_value of all properties relinquished by the taxpayer in the exchange sec_1_1031_k_-1 income_tax regs t d 1991_1_cb_150 the regulations however are prospective only as they apply to transfers of property made on or after date or in certain cases to transfers made on or after date sec_1_1031_k_-1 income_tax regs because the commissioner’s regulations are not applicable to the transactions in issue we express no opinion concerning the regulations’ validity we note however where a statute is silent or ambiguous with respect to an issue that is the subject of a regulation a reviewing court need only decide whether the regulation is based on a permissible construction of the statute 467_us_837 t d c b pincite the commissioner included no requirement in the regulations that the particular replacement_property to be received by a taxpayer be determined by contingencies beyond the control of the parties to the exchange sec_1_1031_k_-1 income_tax regs t d c b pincite petitioner argues that sec_1031 does not expressly limit to less than the number of replacement properties that may be designated and that the exchange of petitioner’s interest in rpds for hillview complied with the literal language of sec_1031 we agree as the regulations are not before us the issue presented in the instant case is one of statutory interpretation in construing sec_1031 our task is to give effect to the intent of congress and we must begin with the statutory language which is the most persuasive evidence of the statutory purpose 310_us_534 ordinarily the plain meaning of the statutory language is conclusive 489_us_235 where a statute is silent or ambiguous we may look to legislative_history in an effort to ascertain congressional intent burlington no r co of course even where the statutory language appears to be clear we are not precluded from consulting legislative_history continued v oklahoma tax commn 481_us_454 59_f3d_1571 11th cir 992_f2d_1359 ndollar_figure 5th cir legislative_history that is inconclusive however should not be relied upon to supply a provision not enacted by congress 475_us_834 the statute is silent and does not contain either a restriction on the number of replacement properties that may be identified or a requirement that the replacement_property be determined by contingencies beyond the control of the parties to the exchange consequently we may look to the legislative_history in order to decide whether congress intended that an identification of replacement properties conform to the requirements urged by respondent in order to be effective we however do not find the conference_report to be conclusive as to the number of replacement properties that a taxpayer may identify the conference_report merely states it is anticipated that the designation requirement will be satisfied if the contract between the parties specifies a limited number of properties that may be transferred h conf rept supra pincite c b vol pincite emphasis supplied it continued 310_us_534 does not specify the number the foregoing sentence from the conference_report is also vague in that it is a statement of what will pass muster under the statute it does not purport to define what will not satisfy the statute although the example given in the conference_report mentions only two properties as we read the example it merely illustrates a contingent exchange arrangement that would qualify for like-kind treatment it does not purport to restrict to two the maximum number of properties that may be identified id moreover it should be noted that the primary concern addressed by congress in amending sec_1031 was to prevent long periods of delay between the exchange of properties as was present in the case of 602_f2d_1341 9th cir where the exchange could have occurred up to years after the initial transaction see h conf rept supra pincite c b vol pincite nonetheless we do believe that congress intended that taxpayers identify only a finite number of replacement properties to construe the statute otherwise ie as we note the following dictionary definitions of the word limited confined within limits restricted in extent number or duration webster’s third new international dictionary restricted bounded prescribed confined within positive bounds restricted in duration extent or scope black’s law dictionary 6th ed confined or restricted within certain limits webster’s ii new riverside university dictionary petitioner’s identification of replacement properties was limited within the everyday ordinary meaning of the term cf malat v riddell u s continued allowing an unlimited number of replacement properties to be identified would make the identification requirement meaningless the fact that congress included an identification requirement suggests that an identification of an unlimited number of properties could result in none being identified in the instant case however we need not and do not decide the outer limit of how many replacement properties the statute permits taxpayers to identify petitioner’s effort to comply with the statute by identifying specific properties to be received in the exchange appears to have been made in good_faith and does not cause an absurd result given the fact that the statute is silent as to the permissible number and the legislative_history is an unreliable indicator of the proper limitation petitioner sought advice and because the regulations were not published even in proposed form at the continued this is not to say however that the requirements of sec_1_1031_k_-1 income_tax regs t d 1991_1_cb_150 generally limiting to three the number of properties that taxpayers are entitled to identify or any number of properties where their total value does not exceed percent of the fair_market_value of the properties relinquished is not a valid exercise of the commissioner’s authority to interpret a statute which is silent on the matter as stated above that regulation is not before us because it is not effective for the year in issue time the identification was made neither petitioner nor his adviser was on notice that the commissioner would take the position that the number of replacement properties that could be identified pursuant to the statute generally would be limited to three consequently a trap for unwary taxpayers was set we also do not accept respondent’s contention that petitioner’s identification of replacement properties did not satisfy sec_1031 because the determination of the particular replacement_property or properties to be received was not based on contingencies beyond the control of the parties to the exchange as noted above the legislative_history relied on by respondent states it is anticipated that the designation requirement will be satisfied if the particular property to be transferred will be determined by contingencies beyond the control of both parties h conf rept supra pincite c b vol pincite as we stated above we believe that congress was merely illustrating that a contingent identification we note that the proposed_regulations setting forth the commissioner’s construction of the statute and legislative_history were not published until date after the transactions in issue occurred sec_1 a -3 proposed income_tax regs fed reg the difficulty taxpayers faced in interpreting the legislative_history has been noted by at least one commentator wasserman mr mogul’s perpetual search for tax_deferral techniques and questions involving sec_1031 like-kind_exchanges in a world of changing tax alternatives taxes n would satisfy the statutory requirement it does not appear to mean even by implication that an identification of multiple properties without a contingency would not satisfy the identification requirement as with the number of replacement properties that may be identified we similarly consider the conference_report inconclusive as to any contingency requirement as noted above the commissioner did not see fit to adopt such a requirement in the regulations we do not believe that our construction of the statute as not imposing a contingency requirement would make the identification requirement meaningless accordingly we are not persuaded that congress intended that an identification of replacement properties would satisfy the identification requirement only if the particular property to be received were to be determined by contingencies beyond the control of the parties to an exchange consequently we conclude that petitioner made a valid identification of replacement properties within the statutorily prescribed period and that hillview constitutes property of a like_kind received in exchange for petitioner’s interest in rpds pursuant to sec_1031 petitioner’s exchange of his interest in rpds for the sheffield lot however does not qualify as a like-kind_exchange pursuant to the provisions of sec_1031 as noted above sec_1031 provides that in order to be considered like-kind_property replacement_property may not be received after the earlier of days after the transfer of property relinquished in such exchange or the due_date of the return including extensions for the year in which the relinquished_property is transferred petitioner’s return for the year in which the transfer of his interest in rpds occurred was due on date that due_date was less than days after the transfer of his interest in rpds and so it marks the end of the time allowed for completing the exchange of such interest for like-kind_property petitioner did not receive the sheffield lot until date consequently petitioner failed to complete the exchange of his interest in rpds for the sheffield lot within the statutorily prescribed time limit sec_1031 furthermore respondent contends and petitioner does not dispute that the transfer of the sheffield lot to petitioner occurred days after petitioner transferred his interest in rpds consequently the exchange of petitioner’s interest in rpds for the sheffield lot was not completed within the 180-day period prescribed by sec_1031 accordingly the sheffield lot is not property of a like_kind received in exchange for petitioner’s interest in indeed other than objecting to respondent’s proposed ultimate finding of fact that the transaction involving the sheffield lot was not a qualified exchange under sec_1031 petitioner makes no argument on brief with respect to the sheffield lot transaction rpds for purposes of the statutory provisions governing deferred like-kind_exchanges sec_1031 in sum we hold that petitioner must recognize gain realized upon the disposition of his interest in rpds only with respect to the exchange of his interest in rpds for the sheffield lot to reflect concessions and the foregoing decision will be entered under rule
